When this motion was noticed for the Special Term, the first motion, founded upon the judgment and execution, in favor of Louisa F. Alberger had been denied by the Special Term on the ground that the judgment, by reason of the failure of the clerk to enter it in the judgment book and other omissions, was not a valid judgment, and that she acquired no lien thereunder on the property of Samuel F. Alberger.
The present motion was not founded upon her right as lienor to move to vacate the attachment, but upon her right as grantee of Samuel F. Alberger, under the deed of December 3, 1877. The second motion was not, therefore, in the nature of an application to review the question decided on the first motion and the decision on that motion, that she acquired no lien under her judgment and execution was in no way inconsistent with a new motion founded upon her ownership of the land attached. The fact that she might on the first motion have proceeded on this ground also, did not preclude her from resorting to an independent motion to vacate, after the first motion was denied. The rule, which forbids the splitting up of a single demand and bringing separate actions at law thereon, has no application to a proceeding of this character. The grounds of intervention by the two motions were entirely distinct. In both motions she sought to vacate the attachment, but in the first she sought to remove it as an obstruction in the way of the enforcement of her judgment and execution, *Page 278 
and in the second as a cloud upon her title under the deed. The first motion related both to real and personal property, and the second to real property alone. Under her deed she acquired no right or title to the personal property levied on under the execution.
The doctrine that a motion once denied cannot be renewed as a matter of right and without leave of the court, except upon facts arising subsequent to the decision of the former motion, cannot apply to a case where the party proceeds in the second motion upon a distinct property interest and right from that involved in the first motion. We are, therefore, of opinion that the denial of this motion by the Special Term, on the ground that as no leave to renew the motion having been given the decision of the former motion was a bar to the second motion, was erroneous. Moreover the doctrine of res adjudicata does not apply with the same strictness to decisions on motions as to judgments.
The General Term affirmed the decision of the Special Term on the first motion, and this court on appeal granted the motion, and afterward on the application of the plaintiff limited its order of reversal so as to vacate the attachment as to Louisa F. Alberger, so far only as it affected her rights under her judgment and execution against the individual property of Samuel F. Alberger. It is claimed that this order, by implication, affirms the attachment as to all rights existing in Mrs. Alberger when the attachment was issued, except those derived under her judgment and execution. The only question before this court on that motion was whether the attachment was valid as against her judgment and execution, and the court decided it was not. There could have been no intention to affirm the validity of the attachment as against any other title which she may have had, as it was vacated for inherent and jurisdictional defects in the attachment proceedings. But it is sufficient to say that when the second motion was noticed the first motion stood denied, with the denial affirmed by the General Term, and Mrs. Alberger had the right to institute a new motion founded upon a different right, which did not *Page 279 
involve a review of the decision of the Special Term on the first motion.
The last decision of this court on the first motion disposed of the question as to the sufficiency of the affidavits upon which the attachment was issued adversely to the plaintiff.
We think the order of the General and Special Terms should be reversed, and an order entered vacating the attachment as against the land embraced in Mrs. Alberger's deed.
The plaintiff can contest in an action the alleged fraud in that conveyance.
All concur, except EARL, J., dissenting.
Order reversed, ordered accordingly.